Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 1 of 27 PageID #: 442




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


  VIORICA MALANCEA,
  Individually and on Behalf of All Others
  Similarly Situated,

                                          Plaintiff,     Case No.: 18 Civ. 732 (CBA) (CLP)

                         v.                              FIRST AMENDED CLASS AND
                                                       COLLECTIVE ACTION COMPLAINT
  MZL HOME CARE AGENCY LLC,

                                       Defendant.               Jury Trial Demanded


        Plaintiff Viorica Malancea (“Plaintiff”) by her attorneys Wittels Law, P.C., Hymowitz

 Law Group PLLC, and Kheyfits Belenky LLP brings this action individually and on behalf of a

 class of persons defined below, against Defendant MZL Home Care Agency LLC, (“Defendant,”

 “MZL” or the “Company”) and alleges the following with knowledge as to her own acts, and

 upon information and belief as to all other acts:

             SUMMARY OF THIS CLASS AND COLLECTIVE ACTION
         TO RECOVER FOR DEFENDANT’S WAGE AND HOUR VIOLATIONS

        1.      This suit seeks to remedy MZL’s illegal pay practices that have harmed

 approximately 2,500 individuals. MZL is a home health care agency whose workers provide

 home-based aid to individuals in need of medical or other home care assistance. Plaintiff and the

 Class are hard-working home health and personal care aides (collectively, “home care workers”)

 employed by MZL.

        2.      MZL is a sizeable home health care company, servicing hundreds of individuals

 in the New York City metropolitan area and Westchester, Nassau, Suffolk, Rockland, and

 Putnam counties. According to its website (https://gefenseniorcare.com/mzl-home-care-



                                                 -1-
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 2 of 27 PageID #: 443




 agency/), MZL was established in 1998, and became a part of Gefen Senior Care Group, an

 entity established in 2010 to unite a number of assisted living facilities and two home care

 agencies (https://gefenseniorcare.com/about-us/). MZL’s success is attributable to the devoted

 service of its home care workers. Nevertheless, although Plaintiff Ms. Malancea and the Class

 work more than 40 hours per week to service MZL’s clients, Defendant fails to pay its home care

 workers the proper straight-time, overtime, and wage parity compensation they are legally and

 justly owed.

        3.      While Defendant’s labor practices undoubtedly benefit its bottom line, these

 practices violate New York State Labor Law (“NYLL” or “N.Y. Labor Law”), and the Fair

 Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) and its supporting regulations. As

 described herein, MZL violates the FLSA and N.Y. Labor Law through the following unlawful

 practices:

        a. Failing to pay the correct overtime rate following the January 1, 2015 changes to the
           federal companionship services exemption, 29 CFR Part 552;

        b. Failing to pay an overtime premium for all overtime hours because of the Company’s
           practice of classifying certain hours worked as straight-time only (regardless of
           whether the employee worked more than 40 hours that week);

        c. Failing to pay the proper blended overtime rate;

        d. Falsifying workers’ time clock entries;

        e. Failing to compensate workers for time spent traveling between two or more of
           Defendant’s clients on the same workday;

        f. Failing to pay the correct minimum wage required under New York law;

        g. Failing to provide workers with accurate wage statements and accurate annual wage
           notices required by New York’s Wage Theft Prevention Act; and

        h. Failing to pay workers all compensation required under New York’s Wage Parity
           Law.




                                                -2-
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 3 of 27 PageID #: 444




        4.      Home care workers perform vitally important work that is physically and

 psychologically demanding. These workers are crucial for ensuring access to the care that many

 individuals need to remain healthy and independent. These workers should be compensated

 fairly and, at the very least, in accordance with the law.

        5.      The home care industry has grown dramatically over the past thirty years as more

 individuals choose to stay at home rather than seek care in nursing homes. Today, there are

 approximately 2 million home care workers nationwide supporting their patients’ independence.

 Yet despite the industry’s growth, home care workers remain among the lowest paid workers in

 the service sector. The average wage for a home care worker in the United States—comprised

 overwhelmingly of immigrant women and women of color—is less than $20,000 a year.

 Further, the lack of basic employment protections, including compliance with state and federal

 wage and hour laws, results in an approximately 50% turnover rate in the home care industry and

 leaves those who stay in the industry unable to take care of their own families.

        6.      Plaintiff Ms. Malancea brings this action on behalf of herself and all similarly

 situated employees, both as a class action under Rule 23 of the Federal Rules of Civil Procedure,

 and as a collective action under the FLSA, 29 U.S.C. § 216(b).

        7.      Only by joining together in a class and collective action can the Company’s

 employees remedy MZL’s ongoing wrongdoing. Because the monetary damages suffered by

 each employee are small compared to the much higher cost a single employee would incur in

 trying to challenge MZL’s unlawful pay practices, it makes no financial sense for an individual

 employee to bring her own lawsuit. Further, many, if not most, of the Company’s employees do

 not realize they are victims of wage and hour violations.

        8.      With this class action, Plaintiff and the Class seek to level the playing field and




                                                 -3-
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 4 of 27 PageID #: 445




 ensure that companies like MZL engage in fair and upright business practices. Plaintiff therefore

 seeks equitable relief in addition to monetary damages. Plaintiff also asks that the Court declare

 Defendant’s wage and hour practices impermissible, enjoin Defendant from continuing its

 abusive labor practices, require that Defendant return all misappropriated monies, and

 compensate Plaintiff and the Class for all harms they have suffered because of Defendant’s

 unlawful conduct.

                                             PARTIES

        9.      Plaintiff Viorica Malancea is a New York citizen, and at all times relevant to this

 action resided in Brooklyn, NY. Plaintiff Malancea was employed by MZL from approximately

 October 2014 until around August 2015.

        10.     At all relevant times, Plaintiff Malancea worked as a home care worker in

 Brooklyn, occasionally working more than 40 hours per week.

        11.     Defendant MZL Home Care Agency LLC is a New York company with locations,

 among others, at 111 Beaver Dam Road, Brookhaven, New York 11719 and 1819 East 13 Street,

 Brooklyn, NY 11219, with its parent entity, Gefen Senior Care Group located at 1819 East 13

 Street, Brooklyn, NY 11219. MZL is primarily in the business of placing home health and

 personal care aides at the homes of patients with medical and personal care needs.

                                 JURISDICTION AND VENUE

        12.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

 §§ 1331 and 1337 and 29 U.S.C. § 216(b) because Plaintiff seeks relief under federal law,

 specifically the FLSA, 29 U.S.C. § 201 et seq.

        13.     This Court has jurisdiction over Plaintiff’s NYLL claims pursuant to 28 U.S.C. §

 1332 (the “Class Action Fairness Act”). This action meets the prerequisites of the Class Action




                                                  -4-
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 5 of 27 PageID #: 446




 Fairness Act, because the aggregate claims of the Class exceed the sum or value of $5,000,000,

 the Class has more than 100 members, and diversity of citizenship exists between at least one

 member of the Class and Defendant.

         14.      This Court also possesses supplemental jurisdiction over Plaintiff’s NYLL claims

 pursuant to 28 U.S.C. § 1367 because those claims arise out of the same case or controversy.

         15.      This Court has personal jurisdiction over MZL Home Care Agency LLC because

 it is a New York company headquartered in New York.

         16.      Venue is proper in this district under 28 USC § 1391 because Defendant resides in

 the Eastern District of New York and because a substantial part of the events giving rise to

 Plaintiff’s claims occurred in this District. For example, Plaintiff performed services for MZL in

 this district.

                                    FACTUAL ALLEGATIONS

         17.      Upon information and belief, MZL was established in 1998. On information and

 belief, the Company’s revenues have been well in excess of $500,000 in each year from 2012 to

 the present.

         18.      MZL’s employees’ work also regularly involves them in interstate commerce.

 MZL has committed multiple wage and hour violations, which are detailed in the following

 paragraphs.

               A. Failure to Pay Overtime at the Proper Rate

         19.      At all applicable times, with one exception, Plaintiff Malancea’s regular rate of

 pay was $10.00 per hour.

         20.      During her tenure with MZL, Plaintiff Malancea worked hours exceeding 40

 hours per week. Ms. Malancea’s payroll account records confirm the hours she devoted to




                                                  -5-
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 6 of 27 PageID #: 447




 MZL’s clients.

         21.      For example, during the week of April 25, 2015 to May 1, 2015, Ms. Malancea’s

 pay stub demonstrates that she worked 42 hours, yet was underpaid for the 2 overtime hours,

 receiving from MZL only $10.00 instead of $15.00 mandated by state and federal law.

         22.      With the exception of the New Year’s day, during Plaintiff’s tenure, MZL paid

 Plaintiff Malancea for overtime worked at her regular $10.00 rate, thus failing to pay one and a

 half times the minimum hourly rate.

         23.      Under the applicable FLSA regulations, 29 CFR Part 552, starting on January 1,

 2015, MZL was required to pay Ms. Malancea and all other members of the Class at one and a

 half times their regular hourly rate ($15.00 per hour), for each overtime hour worked in excess of

 40 hours worked during a week.

         24.      From January 1, 2015 until the end of Ms. Malancea’s employment around

 August of 2015, MZL failed to pay an overtime premium of one and a half times the regular

 hourly rate.

         25.      MZL also failed to pay 1.5 times the regular rate for certain overtime hours after

 2015.

         26.      Ms. Malancea’s employment at MZL ended in August of 2015, but MZL’s

 payroll records demonstrate that Defendant did not properly pay overtime both before and after

 Ms. Malancea’s tenure. For example, the payroll records Defendant has produced thus far in

 discovery demonstrate that during the period from January 2015 through October 2015

 Defendant shorted hundreds of MZL’s workers on the overtime premium they were owed under

 applicable federal regulations.

         27.      Defendant’s payroll records also contain overtime violations after October 2015.




                                                  -6-
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 7 of 27 PageID #: 448




 For example, during the pay period of June 1, 2017 to June 7, 2017, the Class Member referred

 to in Defendant’s records as Employee 2663 was not paid for at least 1 hour of overtime at the

 proper rate of $16.50. The paragraphs below also detail several additional instances of

 Defendant’s failure to comply with state and federal overtime laws.

         28.     At all relevant times MZL maintained a uniform company policy of

 misclassifying certain hours worked as straight time only, which practice deprived Class

 Members of the required New York and/or FLSA overtime premium. Specifically, MZL always

 classifies “in-service” training time as straight time regardless of the number of hours an aide

 had already worked during the relevant workweek. For example, during the pay period from

 April 25, 2015 to May 1, 2015, Plaintiff worked a total of 42 hours, including 6 hours for “in

 service” training. Despite working with MZL’s patients for 36 hours and 6 additional “in

 service” hours, MZL paid no overtime premium to Plaintiff for the two overtime hours. The

 total number of hours worked during that pay period was 42, more than 40 hours, but MZL paid

 Plaintiff at the $10 rate for all 42 hours.

         29.     MZL’s time and payroll records confirm that MZL’s practice of uniformly

 misclassifying certain time as straight time affected other Class Members. For example, during

 the pay period of June 6, 2015 to June 12, 2015 MZL improperly classified 7 in-service hours

 worked by Employee 3073, which Defendant used to deprive Employee 3073 of an overtime

 premium for 7 hours worked in excess of 40 for that workweek.

         30.     MZL’s state and federal overtime violations also include Defendant’s failure to

 properly calculate overtime based on employees’ weekly blended “regular” rate. Pursuant to 19

 CFR 778.115, when hourly workers are paid two or more different regular rates of pay in a

 single workweek, their overtime rate must be based on the blended regular rate, computed as the




                                                 -7-
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 8 of 27 PageID #: 449




 weighted average of the multiple regular rates. This weighted average is calculated by adding

 the products of different regular rates and the number of hours worked at that rate for the first 40

 hour worked during a pay period and dividing the sum by 40.

         31.       For example, MZL failed to pay Employee 3405 the proper overtime rate during

 the pay period of July 1, 2017 to July 7, 2017. Employee 3405 worked 34 regular hours at

 $11.00 per hour and 6 holiday hours at the holiday pay rate of $16.50. The blended (weighted

 average) rate for these 40 regular hours is $11.83 ([$374.00 + $99.00] ÷ 40 hours = $11.83 per

 hour). Yet, when Employee 3405 worked 2 additional overtime hours during that same

 workweek MZL paid an overtime rate of only $16.50 per hour (1.5 x $11.00 per hour) when state

 and federal law required that the overtime rate be $17.75 (1.5 x $11.83 per hour).

         32.       The time and payroll records MZL have produced in discovery thus far confirm

 that Defendant’s failure to account for workers’ blended regular rates affected other Class

 Members. Examples include Employees 2024, 4132, 2530, and 2235 who were not paid (as the

 law requires) an overtime premium that is 1.5 times the blended regular rate for the first 40 hours

 of the workweek.

         33.       The overtime violations detailed above are evident from the time and payroll

 records in both Ms. Malancea’s and the Company’s possession.

         34.       MZL’s failure to pay Plaintiff and other members of the Class the proper overtime

 compensation required by the FLSA and NYLL was willful because it knew about or showed

 reckless disregard for its failure to compensate its employees at an overtime rate required by

 these statutes.

         35.       MZL’s unlawful conduct occurred pursuant to a company policy and/or practice

 of minimizing labor costs by denying Plaintiff and the Class compensation in violation of the




                                                  -8-
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 9 of 27 PageID #: 450




 FLSA and NYLL.

              B. Time Shaving

        36.       MZL failed to compensate Class Members for all hours worked in at least two

 ways. First, Defendant does not base Class Members’ wages on these workers’ actual clock-in

 and clock-out times. For example, time records Defendant has produced in discovery thus far

 demonstrate that Employee 2892 had an actual working time of 57 hours and 7 minutes during

 the pay period of January 13, 2018 to January 19, 2018. Yet instead of paying Employee 2892

 for this time, Defendant paid only in whole hour increments (calculated to match the amount of

 time the employee was scheduled to work rather than the employee’s actual working time),

 which shorted Employee 2892 by more than an hour’s worth of overtime pay. By way of

 illustration, on January 16, 2018, Employee 2892 was paid for 8 hours, while Defendant’s time

 clock records demonstrate that she actually worked 8 hours and 27 minutes (clock-in at 7:11 and

 clock out at 15:38). In this manner, as shown in the time and payroll records below, despite

 working 57 hours and 7 minutes for the entire pay period, Defendant paid Employee 2892 for

 only 56 hours.

                                     Payroll Records Excerpt

              Emp#            Pay Period              Description    Rate    Hours      Amount

         2892          01/13/2018-01/19/2018      Holiday Pay       13       8        104

         2892          01/13/2018-01/19/2018      Regular           13       8        104

         2892          01/13/2018-01/19/2018      Regular           13       8        104

         2892          01/13/2018-01/19/2018      Regular           13       8        104

         2892          01/13/2018-01/19/2018      Regular           13       8        104

         2892          01/13/2018-01/19/2018      Overtime          19.5     4        78



                                                -9-
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 10 of 27 PageID #: 451




          2892           01/13/2018-01/19/2018       Overtime           19.5          12       234

          2892           01/13/2018-01/19/2018       Spread             13            0        26

                                                                        Total:        56       858


                                          Time Records Excerpt

            Visit Date      Aide Code     Scheduled        Visit Time         Call In         Call Out

          1/13/2018        MZL-2892      0700-1500        0700-1500          7:03          15:04

          1/15/2018        MZL-2892      0700-1500        0700-1615          7:02          16:16

          1/16/2018        MZL-2892      0700-1500        0715-1545          7:11          15:38

          1/17/2018        MZL-2892      0800-1600        0800-1530          8:06          15:27

          1/18/2018        MZL-2892      0800-2000        0800-2015          8:06          20:12

          1/19/2018        MZL-2892      0800-2000        0815-2015          8:15          20:13

                                         Total: 56        Total: 57.5        Total:        57:07


         37.     Defendant’s time and payroll records confirm that MZL’s failure to compensate

  employees for all hours worked by not counting the actual clock-in and clock out-time affected

  other Class Members. Another example of this policy is MZL’s failure to account for the actual

  clock-in and clock-out times for Employee 1935 during the pay period of May 21, 2016 to May

  26, 2016, where Employee 1935 was paid for 40 hours when according to clock-in and clock-out

  times Employee 1935 actually worked 41 hours.

         38.     Defendant’s failure to pay workers based on their actual working time violates

  both state and federal law. To the extent the unpaid time was straight time, Defendant is

  required under the NYLL to compensate its workers for this time. To the extent the missing time

  is overtime, both the NYLL and the FLSA require Defendant to pay an overtime premium for



                                                 - 10 -
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 11 of 27 PageID #: 452




  this time.

          39.     Second, Defendant fails to compensate its workers for time traveled between two

  or more MZL clients on the same day. The payroll data Defendant has produced in discovery

  thus far demonstrates this aspect of MZL’s time shaving practices. For example, the data shows

  that MZL Employee 2934 worked for MZL on May 2–6, 2016, visiting two patients each day.

  According to this Employee’s clock-in and clock-out data in Defendant’s files, there was one

  hour between each patient visit but there is no indication in Defendant’s payroll records that

  Employee 2934 was compensated for the time she spent travelling between MZL’s two clients

  on the same day.

          40.     Defendant’s time and payroll records confirm that MZL’s failure to compensate

  employees for time spent travelling between two clients on the same day affected other Class

  Members. Another example of this policy is MZL’s failure to account for the travel time for

  Employee 2970 during the pay period of October 15, 2016 to October 21, 2016, where Employee

  2970 worked for more than one patient in the same day but was not paid for any travel time

  between the two patients. Likewise, Employee 1110 worked for more than one patient on the

  same day during the week of October 1, 2016 to October 7, 2016 but was not paid for any travel

  time.

          41.     Defendant’s failure to pay travel time violated both state and federal law. To the

  extent the travel time was straight time, Defendant is required under the NYLL to compensate its

  workers for this time. To the extent the missing time is overtime, both the NYLL and the FLSA

  require Defendant to pay an overtime premium for this time.

                C. New York State Minimum Wage

          42.     According to the Minimum Wage Act, Article 19 of New York State’s Labor




                                                 - 11 -
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 12 of 27 PageID #: 453




  Laws § 652(a) “New York City (i) Large employers. Every employer of eleven or more

  employees shall pay to each of its employees for each hour worked in the city of New York a

  wage of not less than: $11.00 per hour on and after December 31, 2016; $13.00 per hour on and

  after December 31, 2017; and $15.00 per hour on and after December 31, 2018 . . . .”

          43.     MZL failed to pay the New York State minimum wage on certain days.

          44.     For example, MZL failed to pay Employee 2974 the New York State minimum

  wage of $11 on December 31, 2016 during the pay period of December 31, 2016 to January 6,

  2017. According to MZL’s time and payroll records, Employee 2974 worked on December 31,

  but was compensated at the $10.50 hourly rate, even after the $11 minimum wage went into

  effect under New York law.

                                     Payroll Records Excerpt

     Emp#               Pay Period           Description        Rate        Hours          Amount

   2974           12/31/2016-01/06/2017      Holiday Pay   10.5         5             52.5

   2974           12/31/2016-01/06/2017      Regular       11           5             55

   2974           12/31/2016-01/06/2017      Regular       13           5             55

   2974           12/31/2016-01/06/2017      Regular       13           5             55



                                      Time Records Excerpt

     Visit Date         Aide Code           Scheduled      Visit Time       Call In        Call Out

   12/31/2016        MZL-2974             0800-1300        0800-1315    7:57          13:12

   01/03/2017        MZL-2974             0800-1300        0800-1300    7:56          13:02

   01/04/2017        MZL-2974             0800-1300        0800-1315    7:57          13:16

   01/06/2017        MZL-2974             0800-1300        0800-1300    7:56          12:59



                                                 - 12 -
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 13 of 27 PageID #: 454




         45.      MZL also failed to pay the required minimum wage on December 31, 2017. For

  example, during the pay period of December 30, 2017 to January 5, 2018, Employee 1727b

  worked on December 31, 2017, but was compensated at $11 per hour, rather than $13 per hour as

  required by New York law in effect that day.

         46.      MZL’s failure to compensate employees at the New York State minimum wage

  on certain days affected other Class Members. Other examples include employees 2615, 3451,

  and 2048, where underpaid for December 31, 2016. Employee 1701b was underpaid for

  December 31, 2017.

               D. Wage Theft Prevention Act Violations

         47.      MZL failed to provide Plaintiff and the Class with accurate wage statements,

  which is required by NYLL § 195(3). For example, Ms. Malancea’s wage statements did not

  reflect the overtime rate or rates of pay, the number of regular hours worked, and the number of

  overtime hours worked, as required. Moreover, Ms. Malancea’s wage statements, except on the

  one occasion described in the next paragraph, did not reflect any Wage Parity Law

  compensation.

         48.      Plaintiff Malancea’s pay stub for the week starting February 21, 2015 and ending

  February 27, 2015 shows that MZL paid Ms. Malancea $851.61 under the category named

  ‘WPL,’ which presumably stands for Wage Parity Law. On information and belief, this payment

  was insufficient to cover the full compensation under Wage Parity Law.

         49.      On information and belief, MZL also failed to furnish Plaintiff and the Class with

  an accurate annual wage notice as required by NYLL § 195(1) in 2014.

               E. Failure to Pay Total Compensation Under Wage Parity Law

         50.      As part of its effort to improve the quality of care for New Yorkers who receive




                                                 - 13 -
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 14 of 27 PageID #: 455




  home health care services, in 2011, the New York Legislature enacted Public Health Law §

  3614-c, which went into effect as of March 1, 2012. Commonly known as the Wage Parity Law,

  the statute conditions Medicaid reimbursement for home health care services provided in New

  York City and the surrounding counties of Westchester, Suffolk, and Nassau upon a home health

  care agency’s certification that its home care workers are paid a statutorily defined minimum

  wage. That wage is determined by reference to New York City’s Living Wage Law (see

  Administrative Code of City of NY § 6-109[b][1][a], [b][3]), which sets a minimum wage and

  health benefits supplement rate that must be paid by any City service contractor or subcontractor

  to its employees who provide home care services. By referring to the New York City Living

  Wage Law, the Wage Parity Law aims to bring total compensation for Medicaid-reimbursed

  home care aides in the metropolitan New York area into line with compensation paid to aides

  who are under contract with New York City, thereby furthering the legislative purpose of

  stabilizing the home care workforce, reducing turnover, and enhancing recruitment and retention

  of home care workers.

         51.     The Wage Parity Law applies to entities like MZL that contract with managed

  care plans for Medicaid reimbursements. NYPHL § 3614-c(6). The Wage Parity Law applies

  “equally to services provided by home care aides who work on episodes of care as direct

  employees of certified home health agencies, long term home health care programs, or managed

  care plans, or as employees of licensed home care services agencies, limited licensed home care

  services agencies, or under any other arrangement.” NYPHL § 3614-c(4).

         52.     MZL has been and continues to be a licensed home care services agency.

         53.     MZL has entered into agreements with one or more managed care plans. Under

  the terms of these agreements, managed care plans reimburse MZL for the services performed by




                                                - 14 -
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 15 of 27 PageID #: 456




  its employees with New York state Medicaid funds. On information and belief, under the terms

  of these agreements, MZL was obligated to compensate its home care aides according to the

  Wage Parity Law.

         54.      On information and belief, MZL received reimbursements from managed care

  plans. These reimbursements were funded, at least in part, by New York state Medicaid funds.

         55.      Plaintiff Malancea was a home care aide as defined by the Wage Parity Law.

         56.      On information and belief, MZL received reimbursements funded by New York

  state Medicaid funds for Plaintiff Malancea’s services from a managed care plan.

         57.      The New York State Department of Health periodically publishes official notices

  of home care worker wage parity minimum rate of total compensation, which provide the

  breakdown of total hourly compensation of homecare workers.

         58.      For the period of March 1, 2012 through February 28, 2013, the minimum rate of

  home care workers’ total compensation was $9.00 per hour plus $1.35 per hour if medical

  benefits were not provided by employer.

         59.      For the period of March 1, 2013 through February 28, 2014, the minimum rate of

  home care workers’ total compensation was $9.50 per hour plus $1.43 in wages and/or wages

  and benefits.

         60.      For the period of March 1, 2014 through August 2015 (the end of Ms. Malancea’s

  employment with MZL), the minimum rate home care workers’ total compensation was $14.09,

  consisting of a Base Wage of at least $10.00 per hour, Additional Wages of up to $1.69 per hour,

  and Supplemental (benefit) Wages of up to $2.40 per hour.

         61.      MZL failed to pay Plaintiff Malancea the minimum rate of total compensation

  required by the Wage Parity Law. Ms. Malancea pay stubs show that, except one occasion when




                                                - 15 -
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 16 of 27 PageID #: 457




  MZL only partially and with a great delay compensated the Plaintiff for what appears to be

  unpaid Wage Parity portion of her compensation, she was paid only straight time wages of

  $10.00 per hour ($13.13 for one New Year day). Accordingly, MZL failed to pay Plaintiff

  Malancea and other members of the Class the total minimum compensation required under the

  Wage Parity Law in full.

                             COLLECTIVE ACTION ALLEGATIONS

         62.     Plaintiff brings Count I under the FLSA on behalf of herself and all other

  similarly situated current and former home health and personal care aides (collectively “home

  care workers”) employed by Defendant at any time within the three years prior to the date of the

  filing of this action and thereafter (the “FLSA Collective”).

         63.     At all relevant times, Plaintiff and the FLSA Collective are and have been

  similarly situated, have had substantially similar job requirements and pay provisions, and are

  and have been subject to Defendant’s decision, policy, plan, and common programs, practices,

  procedures, protocols, routines, and rules of willfully failing and refusing to pay Plaintiff one-

  and-one-half times their regular rates work in excess of 40 hours per workweek.

         64.     Defendant’s unlawful conduct, as described in this Class and Collective Action

  Complaint, is pursuant to a corporate policy or practice of minimizing labor costs.

         65.     Defendant is aware or should have been aware that as of January 1, 2015 federal

  law requires it to pay home care workers an overtime premium for hours worked in excess of 40

  per workweek. Defendant was also aware or should have been aware that at all relevant times

  federal law required it to pay Class Members’ travel time between two or more clients during the

  same workday.

         66.     Count I is properly brought under and maintained as an opt-in collective action




                                                 - 16 -
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 17 of 27 PageID #: 458




  pursuant to 29 U.S.C. § 216(b).

         67.       The members of the FLSA Collective are readily ascertainable, can be located

  through Defendant’s records, and would benefit from the issuance of a court supervised notice of

  this lawsuit and the opportunity to join the lawsuit.

         68.       Notice should be sent to the members of the FLSA Collective pursuant to 29

  U.S.C. § 216(b).

                                  CLASS ACTION ALLEGATIONS

         69.       Plaintiff brings Counts II to VIII pursuant to Rule 23 of the Federal Rules of Civil

  Procedure, on behalf of herself and a Class of MZL employees preliminarily defined as follows:

                   All persons who were employed by MZL as home care workers
                   who, at any time within six years prior to the date of the filing of
                   this action and thereafter.
         70.       Excluded from the Class are Defendant, Defendant’s legal representatives,

  officers, directors, assigns, and successors, or any individual who has, or who at any time during

  the class period has had, a controlling interest in MZL; and the Judge(s) to whom this case is

  assigned, their judicial staffs, and any member of the Judges’ immediate family.

         71.       The claims of Plaintiff and the Class may properly be maintained as a class action

  against Defendant pursuant to the provisions of Federal Rule of Civil Procedure 23.

         72.       The size of the Class is more than 2,000 individuals. On September 27, 2019

  Defendant’s counsel disclosed that there are approximately 2,500 individuals included in the

  proposed Class. The persons in the Class are so numerous that the joinder of all such persons is

  impracticable.

         73.       Plaintiff is a member of the Class. Her claims are typical of the claims of the

  Class and do not conflict with the interests of any other members of the Class. All members of

  the Class have been subject to and affected by the same or similar conduct.


                                                   - 17 -
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 18 of 27 PageID #: 459




         74.     Plaintiff will fairly and adequately protect the interests of all Class Members

  because it is in her best interest to vigorously prosecute the claims alleged herein and to obtain

  full compensation due to her for the illegal conduct of which she complains. Plaintiff has

  retained competent and experienced class action attorneys to represent her interests and those of

  the Class.

         75.     Questions of law and fact are common to the Class and predominate over any

  questions affecting only individual members, and a class action will generate common answers

  to the questions below, which are apt to drive the resolution of this action:

         a. Whether MZL failed to pay its employees the minimum wage in violation of N.Y.
            Labor Law §§ 650 et seq. and 12 N.Y.C.R.R. § 142-2.2;

         b. Whether MZL failed to pay its employees all overtime compensation earned in
            violation of N.Y. Labor Law §§ 650 et seq. and 12 N.Y.C.R.R. § 142-2.2;

         c. Whether MZL failed to furnish its employees with accurate wage statements, as
            required by NYLL § 195(3);

         d. Whether MZL failed to furnish its employees with an accurate annual wage notice, as
            required by NYLL § 195(1);

         e. Whether MZL failed to pay its employees all Wage Parity Act minimum wages in
            violation of Public Health Law § 3614-c, and NYLL §§ 198, 663(1);

         f. Whether MZL failed to pay its employees all earned agreed-upon compensation in
            violation of NYLL § 198(1-a);

         g. Whether, and to what extent, equitable relief should be imposed on MZL to prevent
            the Company from continuing its unlawful labor policies; and

         h. The extent of class-wide injury and the measure of damages for those injuries.

         76.     A class action is superior to all other available methods for resolving this

  controversy because (i) the prosecution of separate actions by Class Members will create a risk

  of adjudications with respect to individual Class Members that will, as a practical matter, be

  dispositive of the interests of the other Class Members not parties to this action, or substantially

  impair or impede their ability to protect their interests; (ii) the prosecution of separate actions by


                                                  - 18 -
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 19 of 27 PageID #: 460




  Class Members will create a risk of inconsistent or varying adjudications with respect to

  individual Class Members, which will establish incompatible standards for Defendant’s conduct;

  (iii) Defendant has acted or refused to act on grounds generally applicable to all Class Members;

  and (iv) questions of law and fact common to the Class predominate over any questions affecting

  only individual Class Members.

           77.   Accordingly, this action satisfies the requirements of Fed. R. Civ. P. 23(a) and

  23(b).

                                       CAUSES OF ACTION

                                         COUNT I
                             (FLSA – UNPAID OVERTIME WAGES)

           78.   Plaintiff re-alleges and incorporates by reference each and every allegation

  contained in the preceding paragraphs as if fully set forth herein.

           79.   At all relevant times, Plaintiff and the FLSA Collective were employed by an

  enterprise engaged in commerce within the meaning of 29 U.S.C. §§ 203(e), (r), and (s).

           80.   At all relevant times, Plaintiff and the FLSA Collective were employees of

  Defendant within the meaning of 29 U.S.C. § 203(e).

           81.   The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq.,

  and the supporting federal regulations, 29 CFR Part 552 effective as of January 1, 2015, apply to

  Defendant MZL and protect Plaintiff and the FLSA Collective.

           82.   The FLSA 29 U.S.C. §§ 206 and 207 mandate that in calculating overtime the

  employer must utilize the employees’ regular rate of pay.

           83.   In violation of the FLSA and supporting regulations, MZL has engaged in a

  widespread pattern, policy, and practice of failing to pay Plaintiff and the FLSA Collective

  overtime wages at time-and-a-half their regular rate of pay for all hours that they worked over 40



                                                 - 19 -
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 20 of 27 PageID #: 461




  hours in a workweek.

         84.     As a result of Defendant’s unlawful acts, Plaintiff and the FLSA Collective have

  been deprived of overtime compensation in amounts to be determined at trial, and are entitled to

  recovery of such amounts as well as liquidated damages, prejudgment interest, attorneys’ fees,

  costs, and other compensation pursuant to the FLSA.

                                         COUNT II
                             (NYLL – UNPAID OVERTIME WAGES)

         85.     Plaintiff re-alleges and incorporates by reference each and every allegation

  contained in the preceding paragraphs as if fully set forth herein.

         86.     The overtime wage provisions of Article 19 of the N.Y. Labor Law and its

  supporting regulations apply to Defendant and protect Plaintiff and the Class.

         87.     In violation of N.Y. Labor Law applicable regulations MZL has engaged in a

  widespread pattern and practice of failing to pay its employees overtime compensation.

         88.     By Defendant’s knowing or intentional failure to pay Plaintiff and the Class the

  correct overtime rate, Defendant has willfully violated N.Y. Labor Law Art. 19, §§ 650 et seq.,

  and the supporting New York State Department of Labor Regulations.

         89.     Due to Defendant’s willful violations, Plaintiff and the Class are entitled to

  recover from Defendant their unpaid overtime wages earned and due during the six years prior to

  the commencement of this action and thereafter, as well as liquidated damages, reasonable

  attorneys’ fees and costs of the action, and pre-judgment and post-judgment interest, pursuant to

  N.Y. Labor Law § 663.

                                    COUNT III
               (NYLL – FAILURE TO PROVIDE ANNUAL WAGE NOTICES)

         90.     Plaintiff re-alleges and incorporates by reference each and every allegation

  contained in the preceding paragraphs as if fully set forth herein.


                                                 - 20 -
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 21 of 27 PageID #: 462




         91.     MZL willfully failed to provide Plaintiff and the Class with wage notices, as

  required by N.Y. Labor Law § 195(1).

         92.     Through its knowing or intentional failure to provide Plaintiff and the Class with

  the wage notices required by the NYLL, Defendant has willfully violated NYLL, Article 6, §§

  190, et seq., and the supporting New York State Department of Labor Regulations.

         93.     Due to Defendant’s willful violations of the N.Y. Labor Law, Plaintiff and the

  Class are entitled to statutory penalties of $50 for each workday that Defendant failed to provide

  them with wage notices, for a total of up to $5,000, plus reasonable attorneys’ fees, costs, and

  injunctive and declaratory relief, as provided for by NYLL § 198(1-b).

                                  COUNT IV
           (NYLL – FAILURE TO PROVIDE ACCURATE WAGE STATEMENTS)

         94.     Plaintiff re-alleges and incorporates by reference each and every allegation

  contained in the preceding paragraphs as if fully set forth herein.

         95.     MZL willfully failed to provide Plaintiff and the Class with accurate statements of

  wages, as required by N.Y. Labor Law § 195(3) by, among others failing to include the actual

  number of regular and overtime hours worked, the overtime rate of pay, and information

  concerning the Wage Parity Law earnings.

         96.     Through its knowing or intentional failure to provide Plaintiff and the Class with

  the accurate wage statements required by the NYLL, Defendant has willfully violated NYLL,

  Article 6, §§ 190, et seq., and the supporting New York State Department of Labor Regulations.

         97.     Due to Defendant’s willful violations of NYLL, Article 6, § 195(3), Plaintiff and

  the Class are entitled to statutory penalties of $250 for each workweek that Defendant failed to

  provide them with accurate wage statements, for a total of up to $5,000, plus reasonable

  attorneys’ fees, costs, and injunctive and declaratory relief, as provided for by the NYLL, Article



                                                 - 21 -
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 22 of 27 PageID #: 463




  6, § 198(1-d).

                                     COUNT V
                (NYLL – FAILURE TO PAY EARNED WAGES MANDATED BY
                              THE WAGE PARITY LAW)

         98.       Plaintiff re-alleges and incorporates by reference each and every allegation

  contained in the preceding paragraphs as if fully set forth herein.

         99.       New York Labor Law § 190(1) defines “Wages” as “earnings of an employee for

  labor or services rendered, regardless of whether the amount of earnings is determined on a time,

  piece, commission or other basis. The term “wages’ also includes benefits or wage supplements

  as defined in section one hundred ninety-eight-c of this article, except for the purposes of

  sections one hundred ninety-one and one hundred ninety-two of this article.”

         100.      New York Labor Law § 198-c(2) further provides; “As used in this section, the

  term “benefits or wage supplements” includes, but is not limited to, reimbursement for expenses;

  health, welfare and retirement benefits; and vacation, separation or holiday pay.”

         101.      Pursuant to New York Labor Law § 198 employers such as the Defendant who

  fail to pay hourly employees wages in conformance with New York Labor Law shall be liable to

  the hourly employees for the wages that were not paid, and court costs and attorneys’ fees

  incurred in recovering the unpaid wages.

         102.      The Total Compensation for home care workers as mandated by Wage Parity Law

  is wages under New York Labor Law.

         103.      Depending on the period, Defendant was obligated to pay its home care worker

  employees the total compensation of, $9.00 plus $1.35 per hour if medical benefits were not

  provided; $9.50 per hour plus $1.43 in wages and/or wages and benefits; and $14.09 per hour

  under the Wage Parity Law because it entered into agreements with managed care plans and was

  receiving reimbursements funded by the New York Medicaid program.


                                                  - 22 -
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 23 of 27 PageID #: 464




         104.    Plaintiff and the Class were entitled to receive the total compensation of the sums

  set forth above per hour under the Wage Parity Law.

         105.    Defendant never paid Plaintiff and the Class the Total Compensation as required

  by the Wage Parity Law.

         106.    Defendant’s failure to pay Plaintiff and the Class the total compensation as

  required by the Wage Parity Law was without good faith basis to believe that such failure was in

  compliance with the law.

         107.    Due to Defendant’s violations of the Wage Parity Law and N.Y. Labor Law,

  Plaintiff and the Class are entitled to recover from Defendant their wages earned and due during

  the six years previous to commencing this action and thereafter, as well as liquidated damages,

  reasonable attorneys’ fees, costs, and pre-judgment and post-judgment interest.

                                    COUNT VI
                     (UNJUST ENRICHMENT – IN THE ALTERNATIVE)

         108.    Plaintiff re-alleges and incorporates by reference each and every allegation

  contained in the preceding paragraphs as if fully set forth herein.

         109.    If Plaintiff’s and the Class’s New York Labor Law claim for wages required by

  the Wage Parity Law fails for any reason, Defendant was unjustly enriched by failing to pay

  Plaintiff and the Class the total compensation required by the Wage Parity Law.

         110.    Defendant was enriched by keeping the underpayment, which is the difference

  between what it should have paid under the Wage Parity Law and what it actually paid to the

  Plaintiff and the Class.

         111.    By keeping the underpayment, Defendant was enriched at Plaintiff’s and the Class

  Members’ expense.

         112.    The circumstances of the enrichment are such that equity and good conscience



                                                 - 23 -
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 24 of 27 PageID #: 465




  require restitution to which Plaintiff and the Class are entitled.

                                       COUNT VII
                        (NYLL – FAILURE TO PAY MINIMUM WAGES)

         113.    Plaintiff re-alleges and incorporates by reference each and every allegation

  contained in the preceding paragraphs as if fully set forth herein.

         114.    The minimum wage provisions of Article 19 of the N.Y. Labor Law and its

  supporting regulations apply to Defendant and protect Plaintiff and the Class.

         115.    In violation of N.Y. Labor Law applicable regulations MZL has engaged in a

  widespread pattern and practice of failing to pay its employees the minimum wage.

         116.    By Defendant’s knowing or intentional failure to pay Plaintiff and the Class the

  minimum wage, Defendant has willfully violated N.Y. Labor Law Art. 19, §§ 650 et seq., and

  the supporting New York State Department of Labor Regulations.

         117.    Due to Defendant’s willful violations, Plaintiff and the Class are entitled to

  recover from Defendant their unpaid minimum wages earned and due during the six years prior

  to the commencement of this action and thereafter, as well as liquidated damages, reasonable

  attorneys’ fees and costs of the action, and pre-judgment and post-judgment interest, pursuant to

  N.Y. Labor Law § 663.

                                  COUNT VIII
         (NYLL – FAILURE TO PAY EARNED AGREED-UPON COMPENSATION)

         118.    Plaintiff re-alleges and incorporates by reference each and every allegation

  contained in the preceding paragraphs as if fully set forth herein.

         119.    The cost and remedies provision of Article 6 of the N.Y. Labor Law and its

  supporting regulations apply to Defendant and protect Plaintiff and the Class.

         120.    In violation of N.Y. Labor Law applicable regulations MZL has engaged in a

  widespread pattern and practice of failing to pay its employees for all time worked.


                                                  - 24 -
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 25 of 27 PageID #: 466




            121.   By Defendant’s knowing or intentional failure to pay Plaintiff and the Class for

  all time worked, Defendant has willfully violated N.Y. Labor Law Art. 6, §§ 198(1-a).

            122.   Due to Defendant’s willful violations, Plaintiff and the Class are entitled to

  recover from Defendant their unpaid wages earned and due during the six years prior to the

  commencement of this action and thereafter, as well as liquidated damages, reasonable attorneys’

  fees and costs of the action, and pre-judgment and post-judgment interest, pursuant to N.Y.

  Labor Law § 198(1-a).

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Viorica Malancea on her own behalf and on behalf of all other

  similarly situated persons, seeks the following relief:

            A.     Designation of this action as a collective action on behalf of the FLSA Collective

  members (asserting FLSA claims and NYLL claims) and prompt issuance of notice pursuant to

  29 U.S.C. § 216(b) to all similarly situated members of the FLSA Collective, apprising them of

  the pendency of this action, and permitting them to assert timely FLSA claims and state law

  claims;

            B.     Designation of Plaintiff as the Representative of the FLSA Collective;

            C.     A declaratory judgment that the practices complained of herein are unlawful

  under the FLSA, 29 U.S.C. § 201, et seq.;

            D.     An award of damages, according to proof, including liquidated damages, to be

  paid by Defendant, as authorized by the FLSA;

            E.     Certification of this case as a class action pursuant to Rule 23;

            F.     Designation of Plaintiff as the Representative of the Class and counsel of record

  as Class Counsel;




                                                   - 25 -
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 26 of 27 PageID #: 467




          G.      Issuance of a declaratory judgment that the practices complained of in this Class

  and Collective Action Complaint are unlawful under NYLL, Article 19, § 650, et seq., and the

  supporting New York State Department of Labor Regulations;

          H.      An award of unpaid Wage Parity pay, overtime pay, and liquidated damages

  permitted by law pursuant to the NYLL and the supporting New York State Department of Labor

  Regulations;

          I.      Statutory penalties of $50 for each workday that Defendant failed to provide the

  Plaintiff and the Class with a wage notice, or a total of $5,000, as provided for by the NYLL,

  Article 6 § 198;

          J.      Statutory penalties of $250 for each workweek that Defendant failed to provide

  Plaintiff and the Class with accurate wage statements, or a total of $5,000, as provided for by the

  NYLL, Article 6 § 198;

          K.      Pre-judgment interest and post-judgment interest;

          L.      Issuance of an injunction requiring Defendant to pay all statutorily required wages

  pursuant to the N.Y. Labor Law and an order enjoining Defendant from continuing its unlawful

  policies and practices as described herein with respect to the Class and Collective;

          M.      Punitive damages;

          N.      Penalties, as provided by law;

          O.      Reasonable attorneys’ fees and costs of the action; and

          P.      Such other relief as this Court shall deem just and proper.

                                      DEMAND FOR JURY TRIAL

          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff Malancea requests

  trial by jury in this action of all issues so triable.




                                                     - 26 -
Case 1:18-cv-00732-CBA-CLP Document 55 Filed 12/06/19 Page 27 of 27 PageID #: 468




  Dated: Armonk, New York
         December 5, 2019
                               By:   /s/ Steven L. Wittels
                                     Steven L. Wittels (SW-8110)
                                     J. Burkett McInturff (JM-4564)
                                     Tiasha Palikovic (TP-5697)
                                     WITTELS LAW, P.C.
                                     18 HALF MILE ROAD
                                     ARMONK, NEW YORK 10504
                                     Telephone: (914) 319-9945
                                     Facsimile: (914) 273-2563
                                     slw@wittelslaw.com
                                     jbm@wittelslaw.com
                                     tpalikovic@wittelslaw.com

                                     Lead Counsel for Plaintiff and the Class

                                     Daniel Hymowitz (DH-0936)
                                     HYMOWITZ LAW GROUP, PLLC
                                     1629 Sheepshead Bay Road
                                     Brooklyn, NY 11235
                                     Telephone: (718) 807-9900
                                     Facsimile: (866) 521-6040
                                     daniel@hymowitzlaw.com

                                     Andrey Belenky
                                     Dmitry Kheyfits
                                     KHEYFITS BELENKY LLP
                                     1140 Avenue of the Americas, 9th Floor
                                     New York, NY 10036
                                     Phone: (212) 203-5399
                                     Facsimile: (212) 203-6445
                                     abelenky@kheyfits.com
                                     dkheyfits@kheyfits.com

                                     Co-Counsel for Plaintiff and the Class




                                      - 27 -
